DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment 
Applicant's response to the last Office Action, filed on 5/4/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 9, 17 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-21, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Image Registration and Fusion of Visible and Infrared Integrated Camera for Medium-Altitude Unmanned Aerial Vehicle Remote Sensing,” “Li”) in view of Shimizu (US 2014/0118341).

Regarding claim 1, Li teaches a method of processing an image captured by an image sensor of a robotic vehicle, comprising: calculating an image output orientation matrix for an image that is output by the image sensor (see page 11, where Li discusses the image coordinate system (ICS) describes the image data with respect to the image output);
calculating an image sensor orientation matrix for the image sensor (see page 11, where Li discusses the camera coordinate system (CCS) describes the image data with respect to the image sensor);
(see page 11, where Li discusses the plane coordinate system (PCS) describes the image data with respect to the plane (robotic vehicle) sensor); and
transforming an image captured by the image sensor based on the image output orientation matrix, the image sensor orientation matrix, and the body orientation matrix (see page 12, section 2.4.2, where Li discusses Transformation matrices for each of the coordinates is transformed from the ICS to the PCS and finally to a ground coordinate system (GCS), where each transformation involves translations and rotations).
Li does not expressly teach determining an image sensor pose relative to a body orientation of the robotic vehicle; calculating an image sensor orientation matrix for the image sensor based on the image sensor pose relative to the body orientation of the robotic vehicle.
However, Shimizu teaches determining an image sensor pose relative to a body orientation of the robotic vehicle (see figure 19, para. 0073, 0077, where Shimizu discusses the camera coordinate system and vehicle coordinate system);
calculating an image sensor orientation matrix for the image sensor based on the image sensor pose relative to the body orientation of the robotic vehicle (see figure 19, para. 0073-0074, where Shimizu discusses the conversion matrices that relate the camera coordinate system and vehicle coordinate system).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform camera capture using a robotic vehicle.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Li in this manner in order to improve camera and robot transformation 

Regarding Claim 2, Li teaches wherein transforming the image captured by the image sensor based on the image output orientation matrix, the image sensor orientation matrix, and the body orientation matrix comprises: calculating a rotation matrix based on the image output orientation matrix, the image sensor orientation matrix, and the body orientation matrix; and transforming the image captured by the image sensor based on the rotation matrix (see page 12, section 2.4.2, where Li discusses the transformations between the coordinate systems includes using translation matrices (equation 11)). 
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the 

Regarding Claim 3, Li teaches in addition to method of claim 1, wherein the image output orientation matrix is based on an orientation of the image output by the image sensor (see figure 6, where Li discusses the output image is determined using the matrix transformations beginning at the image coordinate system).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform camera capture using a robotic vehicle.  

Regarding Claim 4, Li teaches wherein the body orientation matrix is based on a first coordinate system, and the image sensor orientation matrix is based on a second coordinate system that is different from the first coordinate system (see figure 6, where Li discusses the image coordinate system is based on the aerial imaging coordinate system, where the output coordinate system is based on the equator and Greenwich Meridian). 
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform camera capture using a robotic vehicle.  

(see figure 6, where Li discusses the ICS, PCS and GCS are all on their respective coordinate systems which are different from each other). 
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform camera capture using a robotic vehicle.  

Regarding Claim 7, Li teaches further comprising determining a relative body orientation of the robotic vehicle, wherein the body orientation matrix is based on the relative body orientation of the robotic vehicle (see page 10, Table 2, where Li discusses the vehicle roll, pitch, heading metadata is determined and used in the geometry calculations). 
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Li with Shimizu to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform camera capture using a robotic vehicle.  

Regarding Claim 8, Li teaches further comprising outputting the transformed image (see figure 12, where Li discusses the captured images and the transformed images are displayed/outputted). 


Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding robotic vehicle with image sensor and processor.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding processing device for use in a robotic vehicle.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding processing device for use in a robotic vehicle.

Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding processing device for use in a robotic vehicle.
Claim 21 is rejected as applied to claim 5 as pertaining to a corresponding processing device for use in a robotic vehicle.
Claim 23 is rejected as applied to claim 7 as pertaining to a corresponding processing device for use in a robotic vehicle.
Claim 24 is rejected as applied to claim 8 as pertaining to a corresponding processing device for use in a robotic vehicle.
Claim 25 is rejected as applied to claim 1 as pertaining to a corresponding robotic vehicle.
Claim 26 is rejected as applied to claim 2 as pertaining to a corresponding robotic vehicle.
Claim 27 is rejected as applied to claim 3 as pertaining to a corresponding robotic vehicle.
Claim 28 is rejected as applied to claim 4 as pertaining to a corresponding robotic vehicle.
Claim 29 is rejected as applied to claim 5 as pertaining to a corresponding robotic vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663